DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim status
Claims are filed 04/21/2021 and are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a radius of a face of the table is greater than a depth of the tablet for increasing an available surface area of the tablet”. It is unclear whether the phrase “radius” is limiting the geometric shape of the tablet, given that a tablet does not necessarily have a radius (for example, [0033] of the specification describes a square shape, which would not have a radius). For the purpose of examination, it is interpreted that the tablet as recited in the claim has a face that is circular in shape such that it has a radius. Appropriate correction is required.
Claim 1 recites “wherein a radius of a face of the table is greater than a depth of the tablet for increasing an available surface area of the tablet”. It is unclear whether the tablet with radius > depth has increased surface area when compared with a tablet the radius of which is not greater than the depth. If that is the case, are they compared in the condition that they have the same volume or shape? Clarification is required. 
The examiner further submits that a tablet with radius > depth does not necessarily has greater surface area than another tablet the radius of which being not greater than the depth. Take tablets that has a perfect cylindrical shape as example, the relationship of surface area (S) with radius (r) and depth (h) is S= 2πr (r +h). Since the volume (V) of the tablet is V=πr2h, then the depth is h= V/ (πr2) and S= 2πr (r + V/(πr2)) = 2πr2 + 2V/r. Now assuming the volume of the tablet is kept constant, so when r increases, the surface area does not necessarily increases, since where the first item 2πr2 increases along with the increasing of r, the second item  2V/r actually decreases. In other words, at least for a tablet having a perfect cylindrical shape, chance is that the surface area of a tablet having h >r could be greater than the surface area of another tablet having r > h. Clarification is required.
Claim 1 recites a combined concentration of 40% eGCG. It is unclear whether the percent is weight percent. Appropriate correction is required.
Claim 1 recites “wherein the ACP is distributed on the tablet surface”. However, it is not clear if ACP is present in the other part of the tablet in addition to the surface. For the purpose of examination, the limitation is interpreted to mean that ACP is present on the surface and other part of the tablet. Appropriate correction is required.
Claim 1 recites “a vitamin D source for developing an innate immune system by increasing the levels of defensins and cathelicidins to inhibit bacteria”. It is unclear the levels of defensins and cathelicidins in what subject is increased? Is it the subject who intakes the dental product? clarification is required.
	
Claims 2-4 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim 2 recites “wherein the vitamin D source has a concentration in a range of 0.01 g/ml to 0.1 g/ml”. It is unclear what this limitation means. Does it mean the foodstuff that constitutes the dental product comprises 0.01-0.1 g/ml vitamin D source? If that is the case, why is “ml” used where the claim is directed to a tablet that appears to be solid-like? Note that ml is used to describe a fluid. Or does the limitation mean the dental product when in molten state comprises 0.01-0.1 g/ml vitamin D source by weight of the foodstuff? Or does it mean that at certain stage of making the dental product, the foodstuff is provided as a solution or dispersion as an intermediate where the solution or the dispersion comprises 0.01-0.1 g/ml vitamin D source? Or does it mean that the vitamin D source itself is a liquid that contains 0.01-0.1 g/ml some specific substance? If that is the case, what substance has 0.01-0.1 g/ml by weight of the vitamin D source? For the purpose of examination, claim 2 is interpreted to mean that at certain stage of making the dental product, the foodstuff is provided as a solution or dispersion as an intermediate where the solution or the dispersion comprises 0.01-0.1 g/ml vitamin D source. Appropriate correction is required.
Claim 3 recites “wherein the vitamin D source allows the presence of a high concentration of calcium and/or phosphorus in the mouth for enhancing fluoride uptake from a fluoride containing toothpaste”. It is unclear the mouth as recited belong to what subject. Is it the subject who intakes the dental product? clarification is required.
Claim 4 recites “wherein the flavouring includes a natural and/or artificial mint flavouring including peppermint oil and/or menthol, and wherein the mint flavouring has a concentration in a range of 1.5 g/ml to 2.0 g/ml”. It is unclear what the limitation is referring to. Does it mean the foodstuff that constitutes the dental product comprises  1.5 g/ml to 2.0 g/ml mint flavoring? If that is the case, why is “ml” used where the claim is directed to a tablet that appears to be solid-like? Note that ml is used to describe a fluid. Or does it mean the dental product when in molten state comprises 1.5 g/ml to 2.0 g/ml mint flavoring by weight of the foodstuff? Or does it mean that in the process of making the dental product, the foodstuff is provided as a solution or dispersion as an intermediate where the solution or the dispersion comprises 1.5 g/ml to 2.0 g/ml mint flavoring? For the purpose of examination, claim 2 is interpreted to mean that at certain stage of making the dental product, the foodstuff is provided as a solution or dispersion as an intermediate where the solution or the dispersion comprises 1.5 g/ml to 2.0 g/ml mint flavoring including peppermint oil and/menthol. Appropriate correction is required.



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Hsu US Patent Application Publication No. 2011/0300241 (hereinafter referred to as Hsu) in view of Coffin US Patent No. 5,407,687 (hereinafter referred to as Coffin), Bandyopadhyay WO 2012/171738 A1 (hereinafter referred to as Bandyopadhyay), Okay, WO 2014/160285 A1 (herein after referred to as Okay), Xu, WO 2013/119901 A1 (hereinafter referred to as Xu) and Peldyak US Patent Application Publication No. 2006/0280694 (hereinafter referred to as Peldyak).
Regarding claims 1-4, Hsu teaches an oral composition in the form of a tablet (lozenge or tablet or pastille) for treating xerostomia ([0004; 0057; 0066]), the tablet comprising the following foodstuff: 
-10% by weight a green tea extract that comprises eGCG ([0066; 0043; 0037]);
-about 2-95% by weight of xylitol ([0055]); and
-a flavoring (e.g., menthol and peppermint oil) to enhance consumer palatability ([0061]).
The amounts of green tea extract and xylitol as taught by Hsu overlap with that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Hsu teaches tablet but does not teach that the table has a face that is circular in shape. However, where Hsu teach a tablet, and a medicinal tablet is known to come with a variety of geometric shapes such as one the face of which being circle, a skilled artisan would have been motivated to make tablet that has a circular face, absence of a convincing showing that the claimed shape provides an unexpected result.
Hsu is silent regarding the limitation that the radius is greater than the depth to increase surface area.
Coffin teaches a pharmaceutical solid dosage form which is a tablet, and further teaches that the changes in tablet shape which affect surface area changes the dissolution profile of the components of the tablet (column 1, line 4-6; column 4, line 45-50).
Both Hsu and Coffin are directed to medicinal tablet, and it is known that the surface area of a tablet is a function of its dimensions including  radius and depth (for example, the surface area of a cylindrical tablet is S= 2πr (r +h)).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to optimized the surface area of the tablet through modulating parameters such as radius and depth of the tablet such that the tablet has a desired dissolution profile. As such, the limitation regarding  the radius being greater than the depth to increase surface area would have been obvious over the prior art.
Hsu is silent regarding the weight percentage of eGCG content in the green tea extract. 
Bandyopadhyay teaches that green tea extract comprising 25-40% of eGCG is suitable for use in an oral care product and that epigallocatechin could provide anti-inflammatory benefit (page 4, line 11-33; page 5, line 1-5; page 2, line 4-11). Both Hsu and Bandyopadhyay are directed to oral care products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hsu by including the green tea extract with an eGCG content of 25-40% as taught by Bandyopadhyay because Bandyopadhyay has established that green tea with an eGCG content of 25-40% is suitable for use in an oral care product and eGCG could provide anti-inflammatory effect. 
The proportion of eGCG as taught by Bandyopadhyay overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Hsu is silent regarding the tablet comprising ACP, its amount, or its particle size.
Okay teaches an oral composition in the form of tablet (e.g., table or lozenge) for treating xerostomia (page 8, line 29-30; page 10, line 1-3), the tablet comprising:
-0.01-50% a soluble calcium phosphate such as amorphous calcium phosphate for re-mineralization of teeth (page 3, line 8-9; page 7, line 22-23; page 21, line 27-28; page 23, line 17-19);
-0.2-10% a flavorant such as peppermint or clove (page 27, line 13-16).
Xu teaches that nanoparticles of ACP where all the particle has an average of 100-150 nm is suitable for use as a re-mineralization agent in a dental product such as a dental primer ([0065-0066].
 Hsu, Okay and Xu are all directed to oral care products, and where Okay teaches ACP can be used a re-mineralization agent, Xu recognizes that ACP having an average 100-150 nm are particularly suitable for re-mineralizing teeth. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hsu by including 0.01-50% ACP having a diameter of 100-150 nm as the re-mineralization agent for the reason that prior art has established that including 0.01-50% ACP particle with a diameter of 100-150 nm in an oral care composition could suitably re-mineralize teeth . 
The amount of ACP as disclosed by Okay overlaps with that recited the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Hsu in view of Coffin, Bandyopadhyay, Okay and Xu is silent regarding the limitation that the ACP is distributed within the table surface. However, when ACP is incorporated in the tablet, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the ACP such that it will be distributed throughout the tablet including the surface of the tablet.
Hsu teaches that the tablet could further comprise a vitamin ([0065]), but is silent regarding vitamin D source.
Peldyak teaches an oral care composition comprising xylitol which could stimulate saliva, green tea extract which could promote beneficial oral health, amorphous calcium phosphate which could promote mineralization and beneficial oral health, and peppermint for flavoring purpose, additionally the oral care composition comprises a nutritional cofactor such as vitamin D to promote beneficial oral health (0002; 0028-0029; 0034; 0040).
Both Hsu and Peldyak are directed to oral care compositions that comprise xylitol, green tea extract and peppermint. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hsu by including vitamin D in the oral composition for nutritional purpose and/or for promoting beneficial oral health. Vitamin D as disclosed by Peldyak reads on a vitamin source.
Hsu in view of Peldyak teaches an oral care composition comprising vitamin D source, the vitamin D in the composition will necessarily be able to increase the levels of defensions and cathelicidins to develop an innate immune system to combat bacteria, and to allow the presence of a high concentration of calcium and/or phosphorous in the mouth for enhancing fluoride uptake from a fluoride containing toothpaste. See In re Best.
Further with regards to claims 2 and 4, the limitations as recited in the claims are interpreted to limit the amounts of vitamin D or mint flavoring in the liquid intermediate. In the instant case, since the claims are directed to a final dental product as opposite to any intermediate, and that modified Hsu teaches a final dental tablet which is essentially the same as the tablet as claimed, prior art renders obvious claims 2 and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793